DETAILED ACTION
	This is a final rejection office action in response to amendments filed 01/05/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2022 regarding the 112(b) rejection have been fully considered and are persuasive; therefore, the 112(b) rejection has been overcome. The applicant’s arguments regarding the prior art rejection have been fully considered but they are not persuasive. Applicant argues that in the prior art of Gussner (US 20150175159), as the obstacle that is being determined as “a passage acceptable obstacle” is not within the traffic lane then it is not on the planned driving path and the amendments overcome the prior art rejection. However, Gussner describes the planned trajectory of the vehicle as a “travel envelope” and paragraph 13 of the specification describes the travel envelope as including the traffic lane and a drivable region extending beyond a boundary of the traffic lane. Therefore the planned driving path of Gussner would include the drivable region extending beyond a boundary (i.e. a shoulder) and would determine if the obstacle (i.e. grass on the shoulder) is “a passage acceptable obstacle”. This also is supported by the instant application’s description of .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a path determining section” in claim 1, “an obstacle determining section” in claim 1, “a traffic condition determining section” in claims 1 and 5-6, “a control instruction section” in claims 1, 3-4 and 6, “a trajectory determining section” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The path, obstacle, traffic condition determining and control instruction sections are being interpreted as described on page 7 lines 23-26 as being executed by a microcomputer implementing programs stored in a memory.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gussner (US 20150175159).
Regarding claim 1, Gussner teaches an autonomous driving control apparatus installable in a vehicle ([0041] “Vehicle 300 is equipped with a device for avoiding or mitigating a collision with an obstacle according to a specific embodiment of the present invention” with [0005] describing the device a being used as “a driver assistance system” wherein the assistance system is being interpreted as autonomous driving control), comprising: 
a path determining section that determines a planned driving path of the vehicle ([0035] “The travel envelope has been ascertained by a driver assistance system based on environmental information” where [0009] describes the travel envelope as “a virtual path which is ascertained for the vehicle guidance and along which the vehicle is expected to travel in order to stay within the traffic lane.”); 
an obstacle determining section that determines whether an obstacle on the planned driving path is a passage acceptable obstacle or a passage unacceptable obstacle, the passage acceptable obstacle being previously set as an obstacle that the vehicle is allowed to come into contact with while passing, the passage unacceptable obstacle being previously set as an obstacle that the vehicle is not allowed to come into contact with while passing ([0014] describes classifying the detected objects citing “A predefined obstacle class may be a category of obstacles that would cause only minor or no damage in a collision. For example, the object may be a road marker post or the area may be overgrown with grass or shrubbery, through which the vehicle can pass easily” as part of the inventive method as implemented by a device described in [0022] and with [0009] giving examples of obstacles that a vehicle would not be able to pass easily); 
a traffic condition determining section that determines a traffic condition surrounding the vehicle ([0035] discusses determining the drivable space to avoid collision with an object based on environmental information giving examples of using lane information and detected surroundings with the lane and detected surroundings being interpreted as traffic conditions), the traffic condition including: 
whether an oncoming vehicle is traveling on an oncoming lane that is opposite to a lane of the planned driving path on which the vehicle is traveling ([0035] “the region must be detected as drivable and be added to an available traffic space. For example, an adjacent traffic lane may be shared, provided there is free space next to the obstacle” where it is interpreted that free space next to the obstacle in the adjacent lane is a determination that an oncoming vehicle is not present in the oncoming lane); and 
whether there is enough space for steering the vehicle to thereby avoid the obstacle on the lane of the planned driving path ([0035] “the travel envelope may be shifted within the traffic lane toward an edge of the traffic lane facing away from the obstacle, provided sufficient space is available for the vehicle between the edge and the obstacle”); and 
a control instruction section that gives an instruction of control to a maneuver controller to perform at least one of controlling a speed of the vehicle and controlling a steering of the vehicle to thereby pass over the obstacle on the planned driving path ([0018] “The method may include a step of providing a delay signal for the vehicle… A delay signal can initiate braking of the vehicle to reduce an impact speed of the vehicle against the obstacle, and/or to improve the maneuverability of the vehicle.) upon: 
the obstacle on the planned driving path being a passage acceptable obstacle the traffic condition satisfying, as a predetermined condition, both a first condition that an oncoming vehicle is traveling on the oncoming lane, and a second condition that there is not enough space for steering the vehicle to thereby avoid the obstacle on the lane of the planned driving path. ([0052] discusses an example of use of the inventive device where it is determined that an oncoming vehicle is traveling on the oncoming .

Regarding claim 3, Gussner teaches when it is determined that there is enough space, the control instructing section gives an instruction of the control to steer the vehicle to thereby avoid the obstacle on the planned driving path ([0035] “the travel envelope may be shifted within the traffic lane toward an edge of the traffic lane facing away from the obstacle, provided sufficient space is available for the vehicle between the edge and the obstacle”).

Regarding claim 7, Gussner teaches an autonomous driving control method for a vehicle (0005] describes the method being used as “a driver assistance system” wherein the assistance system is being interpreted as autonomous driving control), comprising: 
determining a planned driving path of the vehicle ([0035] “The travel envelope has been ascertained by a driver assistance system based on environmental information” where [0009] describes the travel envelope as “a virtual path which is ascertained for the vehicle guidance and along which the vehicle is expected to travel in order to stay within the traffic lane.”); 
determining whether an obstacle on the planned driving path is a passage acceptable obstacle or a passage unacceptable obstacle, the passage acceptable obstacle being previously set as an obstacle that the vehicle is allowed to come into contact with while passing, the passage unacceptable obstacle being previously set as an obstacle that the vehicle is not allowed to come into contact with while passing ([0014] describes classifying the detected objects citing “A predefined obstacle class may be a category of obstacles that would cause only minor or no damage in a collision. For example, the object may be a road marker post or the area may be overgrown with grass or shrubbery, through which the vehicle can pass easily” and with [0009] giving examples of obstacles that a vehicle would not be able to pass easily); 
determining a traffic condition surrounding the vehicle ([0035] discusses determining the drivable space to avoid collision with an object based on environmental information giving examples of using lane information and detected surroundings with the lane and detected surroundings being interpreted as traffic conditions), the traffic condition including: 
whether an oncoming vehicle is traveling on an oncoming lane that is opposite to a lane of the planned driving path on which the vehicle is traveling ([0035] “the region must be detected as drivable and be added to an available traffic space. For example, an adjacent traffic lane may be shared, provided there is free space next to the obstacle” where it is interpreted that free space next to the obstacle in the adjacent lane is a determination that an oncoming vehicle is not present in the oncoming lane); and 
whether there is enough space for steering the vehicle to thereby avoid the obstacle on the lane of the planned driving path ([0035] “the travel envelope may be ; and 
instructing a maneuver control apparatus to perform at least one of controlling a speed of the vehicle and controlling a steering of the vehicle to thereby pass over the obstacle on the planned driving path ([0018] “The method may include a step of providing a delay signal for the vehicle… A delay signal can initiate braking of the vehicle to reduce an impact speed of the vehicle against the obstacle, and/or to improve the maneuverability of the vehicle.) upon: 
the obstacle on the planned driving path being a passage acceptable obstacle the traffic condition satisfying, as a predetermined condition, both a first condition that an oncoming vehicle is traveling on the oncoming lane, and a second condition that there is not enough space for steering the vehicle to thereby avoid the obstacle on the lane of the planned driving path ([0052] discusses an example of use of the inventive device where it is determined that an oncoming vehicle is traveling on the oncoming lane and there is not adequate space within the own lane to avoid an obstacle and determining that an obstacle within a category of obstacles that would cause only minor or no damage in a collision is a passable obstacle where trajectory of the vehicle is defined as a travel envelope where [0013] describes the travel envelope as including the traffic lane and a drivable region extending beyond a boundary of the traffic lane).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gussner in view of Tomonaka (JP 2008108219).
Regarding claim 2, Gussner teaches an obstacle avoidance system as described above, but does not explicitly teach a trajectory determining section that determines a trajectory of a preceding vehicle of the vehicle, wherein the predetermined condition includes that the determined trajectory is a trajectory that has passed the obstacle on the planned driving path.
Tomonaka teaches a trajectory determining section that determines a trajectory of a preceding vehicle of the vehicle, wherein the predetermined condition includes that the determined trajectory is a trajectory that has passed the obstacle on the planned driving path ([0058]-[0060] discuss determining if the travel route of the preceding vehicle intersects with an obstacle).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the obstacle avoidance system of Gussner and modify it by including a determination of the obstacle based on a preceding vehicle of Tomonaka as using data based on more inputs, such as determination from a preceding vehicle, to determine the ability to drive over an obstacle will give a more .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gussner in view of Amla (US 20170168503).
Regarding claim 4, Gussner teaches using adjacent lanes to avoid an obstacle but does not explicitly teach when it is determined that there is no oncoming vehicle travelling on the oncoming lane, the control instructing section gives an instruction of the control to steer the vehicle to thereby avoid the obstacle on the planned driving path.
Amla teaches when it is determined that there is no oncoming vehicle travelling on the oncoming lane, the control instructing section gives an instruction of the control to steer the vehicle to thereby avoid the obstacle on the planned driving path ([0069] discusses a situation where a vehicle moves into the oncoming lane of traffic to avoid an obstacle when it is determined that there is no vehicular traffic within the oncoming lane as implemented by the electronic controller described in [0037]).
Gussner teaches moving into an adjacent lane to avoid an obstacle. Amla teaches the adjacent lane being a lane with oncoming traffic. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the obstacle avoidance system of Gussner and modify it to include using the oncoming lane to avoid the obstacle of Amla as moving into an oncoming lane, when there is no oncoming traffic, to avoid an obstacle is well known in the art and it allows for the vehicle to have a wider range of mobility when maneuvering along narrow two lane roads making the system more efficient for the user. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gussner in view of Tomonaka and further in view of Kindo (US 20100217476).
Regarding claim 5, Gussner teaches detecting the surroundings of a vehicle as described above but does not explicitly teach wherein the traffic condition determining section further determines whether a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling, and 
the predetermined condition includes that a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling.
Kindo teaches wherein the traffic condition determining section further determines whether a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling ([0055] describes in a collision avoidance example determining whether there is a succeeding (following) vehicle), and 
the predetermined condition includes that a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling ([0055] describes in a collision avoidance example determining whether there is a succeeding (following) vehicle where it is interpreted that the succeeding vehicle is in the lane of the planned driving path as it is a commonly accepted definition of succeeding vehicle as being a vehicle directly behind the own vehicle (i.e. in the same lane)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the obstacle avoidance system of Gussner and modify it by including a determination of a collision avoidance maneuver based on a following vehicle of Kindo as Kindo teaches taking into consideration the speed and position of a following vehicle would provide more information on a speed or maneuver .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gussner in view of Kindo.
Regarding claim 6, as best understood according to the 112(b) rejection, Gussner teaches an obstacle avoidance system as described above, but does not explicitly teach wherein the traffic condition determining section further determines whether a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling, when it is determined that an oncoming vehicle is travelling on the oncoming lane and there is no following vehicle traveling on the lane of the planned driving path, the control instructing section gives an instruction of the control to stop the vehicle, after the vehicle is stopped, the traffic condition determining section determines whether an oncoming vehicle is travelling on the oncoming lane and a following vehicle is traveling on the lane of the planned driving path, when it is determined that there is no oncoming vehicle travelling on the oncoming lane, the control instructing section gives an instruction of the control to steer the vehicle to thereby avoid the obstacle on the planned driving path, and the predetermined condition includes that an oncoming vehicle is travelling on the oncoming lane and a following vehicle is traveling on the lane of the planned driving path.
Kindo teaches wherein the traffic condition determining section further determines whether a following vehicle is traveling on the lane of the planned driving path on which the vehicle is traveling, when it is determined that there is no oncoming vehicle is travelling on the oncoming lane and a following vehicle is not traveling on the lane of the planned driving path, the control instructing section gives an instruction of the control to stop the vehicle ([0055] discusses a scenario where an obstacle is detected, a vehicle is traveling in the oncoming lane, and stopping the vehicle if there is not a vehicle behind the own vehicle), after the vehicle is stopped, the traffic condition determining section determines whether an oncoming vehicle is travelling on the oncoming lane and a following vehicle is traveling on the lane of the planned driving path, when it is determined that there is no oncoming vehicle travelling on the oncoming lane, the control instructing section gives an instruction of the control to steer the vehicle to thereby avoid the obstacle on the planned driving path, and the predetermined condition includes that an oncoming vehicle is travelling on the oncoming lane and a following vehicle is traveling on the lane of the planned driving path ([0054] discusses performing an emergency stop when it is determined that there is an a vehicle in the oncoming lane, and only moving into the oncoming lane to maneuver around the obstacle when it is determined that there is no longer a vehicle present in the oncoming lane).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the obstacle avoidance system of Gussner and modify it by including a determination of a collision avoidance maneuver based on a following vehicle of Kindo as Kindo teaches taking into consideration the speed and position of a following vehicle would provide more information on a speed or maneuver that would prevent a collision both with an object and a following vehicle making the system safer [0055].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kaji (US 20200103907) and Ferguson (US 20180032078) teach determining whether a vehicle can drive over an object on a traveling route.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664